Citation Nr: 0030613	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-13 497A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from August 1952 to 
August 1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from June 1999 decisions by the RO 
which denied the claim of service connection for diabetes 
mellitus and denied an application to reopen a claim of 
service connection for a low back disorder. 


FINDINGS OF FACT

1.  The veteran's current diabetes mellitus began many years 
after active duty and was not caused by any incident of 
service.  

2.  In an unappealed November 1991 decision, the RO denied a 
claim of service connection for a low back disorder.  The 
evidence submitted since the 1991 RO decision is cumulative 
and redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.   Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2000): 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  The veteran has not submitted new and material evidence 
since the final 1991 RO decision, and his claim for service 
connection for a low back disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R.§ 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
August 1952 to August 1954.  His service separation form 
indicates he served in Korea during the Korean Conflict and 
he received decorations indicating combat service.  Most of 
his service medical records are unavailable, having been 
destroyed in the 1973 fire at the National Personnel Records 
Center.  His August 1954 service discharge examination is 
available, and it is negative for a back disability or 
diabetes mellitus.  Physical examination at the time of 
discharge revealed the veteran had a normal spine and a 
normal endocrine system.  Records from the Army Surgeon 
General's Office (SGO) are also negative for a back disorder 
or diabetes mellitus.

Private medical reports from July 1988, show the veteran 
injured his back at work while lifting a 30-pound spool of 
wire.  He denied a past medical history of back problems.  X-
rays showed slight disc space narrowing at L4-L5 and L5-S1, 
and it was commented that this could reflect degenerative 
disc diseae.  The clinical diagnosis was lumbosacral sprain.

An undated note from Leonard P. Rosen, M.D. indicates the 
veteran was diagnosed as having lumbosacral strain in July 
1988 and in April 1991.

In May 1991, the veteran filed a claim of service connection 
for a back disorder.  When asked to state the date his 
disorder began, he reported July 1988 and April 1991.  

In October 1991, the veteran underwent a VA general medical 
examination.  The examination was negative for any 
complaints, findings, or diagnosis of diabetes mellitus.  
During the examination, he complained of experiencing low 
back pain.  X-ray studies of the lumbar spine showed minimal 
moderate sclerotic changes involving the apophyseal joints 
and posterior spur formation of L4 to S1.  Otherwise, the 
vertebral bodies and alignments were unremarkable.  
Lumbosacral strain, associated with limitation of full range 
of motion of the lumbar spine, was diagnosed.

The RO, in a November 1991, rating decision denied the claim 
of service connection for a low back disability.  The veteran 
was given notice of the adverse determination that same 
month.  However, he did not appeal the decision. 

In June 1999, the veteran filed a claim of service connection 
for diabetes mellitus and requested that his claim of service 
connection for a back disorder be reopened.

In June 1999, the RO denied the veteran's application to 
reopen the claim of service connection for a back disorder.  
The RO also denied the claim of service connection for 
diabetes mellitus.

VA medical records from 1998 to 1999 show the veteran 
received treatment for diabetes mellitus and for a low back 
disorder.  He was diagnosed as having a central herniated 
disc at L4, bulge at L5, and degenerative joint disease of 
the lumbar spine.

In July 1999, the veteran stated that he first hurt his back 
in service while carrying another person during a training 
exercise in 1952 at a base in Virginia.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis and diabetes mellitus, if they 
become manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  



A.  Service connection for diabetes mellitus

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114. Stat. 2096 (2000), including new 38 U.S.C.A. § 
5103A.  In this regard, the file shows the RO has obtained 
relevant evidence identified by the veteran.  Moreover, a VA 
examination is not necessary to make a decision on the claim, 
particularly since there is no evidence that the current 
disability may be associated with service.

The available service medical records include the veteran's 
1954 service discharge examination which is negative for 
diabetes mellitus.  There is no evidence of diabetes within 
the year after service as required for a presumption of 
service connection.  The first indication of the veteran 
having diabetes mellitus is in 1998, over 40 years after 
service.  This lengthy lapse of time after service, without 
pertinent complaints, is evidence against a finding of a 
relationship between a current disability and service.  Mense 
v. Derwinski, 1 Vet.App. 354 (1991).  The veteran has given 
no explanation for his apparent belief that diabetes is 
related to service; he has merely filed a claim for service 
connection.  There is no competent medical evidence which 
relates the veteran's diabetes mellitus to service.  There is 
nothing in the record which indicates that the veteran's 
diabetes mellitus, which first appeared decades after 
service, is associated with his service.

The weight of the evidence demonstrates that diabetes 
mellitus began many years after service, and it was neither 
incurred in nor aggravated by service.  The Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 




B.  New and material evidence to reopen a claim of 
service connection for a low back disorder

The claim for service connection for a low back disorder was 
denied by the RO in November 1991.  The veteran did not 
appeal that decision, and it is considered to be final, with 
the exception that the claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105.  The question now presented is whether new and 
material evidence has been presented, since the November 1991 
RO decision, which would permit the reopening of the claim 
for service connection.  Evans v. Brown, 9 Vet.App. 273 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3rd 1356 (Fed.Cir. 1998).

Evidence available at the time of the November 1991 RO 
decision included the veteran's 1954 service discharge 
examination, which shows a normal spine.  Other evidence then 
available included medical records from 1988 to 1991 showing 
the veteran injured his back at work and had lumbosacral 
strain and possible degenerative disc disease.  In his 1991 
claim for service connection, the veteran said the condition 
began in 1988 and 1991.  

Evidence received since the November 1991 RO rating decision 
includes VA medical reports from 1998 to 1999, and statements 
by the veteran.  The medical reports show the veteran 
continues to have a low back disorder, and this medical 
evidence does not suggest the condition is related to 
service.  This evidence is cumulative, not new, as there was 
evidence of record at the time of the November 1991 rating 
decision showing the veteran had a low back disorder many 
years after service.  The additional medical records also are 
not material evidence as they do not relate the veteran's 
current back disorder to service.  By themselves, or in 
connection with evidence previously assembled, the records 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim. 38 C.F.R. § 3.156.  
The recent statement by the veteran, that he first injured 
his back in a stateside training exercise in service, is new.  
However, his statement is not material evidence to reopen the 
claim since, as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  His statement 
by itself, or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

The Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
a low back disorder.  Thus, the November 1991 RO decision 
remains final.


ORDER

Service connection for diabetes mellitus is denied.

The application to reopen the claim of service connection for 
a low back disorder is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 2 -


